                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:19-cv-00039-MR


AJANAKU MURDOCK,            )
                            )
              Plaintiff,    )
                            )
vs.                         )                   ORDER
                            )
FNU WILLIAMS, et al.,       )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on Remand from the Court of

Appeals for the Fourth Circuit for the limited purpose of allowing this Court

to obtain information from the parties concerning whether and when

Petitioner filed and/or gave to prison officials a notice of appeal from the

Court’s Order dismissing Plaintiff’s Complaint without prejudice and to

determine whether any such notice of appeal was timely filed, all in

accordance with Fed. R. App. P. 4(c)(1) and Houston v. Lack, 487 U.S. 266,

276, 108 S.Ct. 2379, 2385 (1988). [See Doc. 34].

      On July 10, 2020, the Court entered an Order dismissing Plaintiff’s

Complaint without prejudice for Plaintiff’s failure to exhaust administrative

remedies. [Doc. 28]. On September 14, 2020, Plaintiff’s pro se notice of

appeal was docketed in this matter. [Doc. 30]. Plaintiff hand dated the notice


        Case 3:19-cv-00039-MR Document 35 Filed 04/13/21 Page 1 of 3
of appeal August 10, 2020. [See id. at 3]. As noted by the Fourth Circuit,

Plaintiff’s notice of appeal contains an unsworn and unnotarized statement

that Plaintiff delivered the notice to prison officials for mailing within the

appeal period.1 [See Doc. 34 at 2; Doc. 30 at 3]. The postage stamp on the

envelope that contained the notice of appeal, along with a handwritten

notation on the envelope, suggest, however, that the notice was not received

until September 1, 2020 and not mailed until September 2, 2020. [Doc. 30-

1]. The envelope was postmarked September 3, 2020. [Id.]. The Court will,

therefore, require the parties to submit affidavits concerning the following:

       (1) The date on which Petitioner delivered his notice of appeal to prison

          authorities;

       (2) Any logs or other records of prisoner mail that would or should

          contain a record of Petitioner’s notice of appeal; and

       (3) Any other records or other information that may inform the Court’s

          determination of whether Plaintiff timely filed a notice of appeal in

          this case.

       Petitioner is advised that an affidavit is a written statement under oath;

that is, a statement prepared in writing and sworn to before a notary public.


1Under Houston, notices of appeal by pro se prisoners are deemed filed at the time a
petitioner delivers it to the prison authorities for forwarding to the court clerk. 487 U.S. at
276, 108 S.Ct. at 2385.
                                              2

          Case 3:19-cv-00039-MR Document 35 Filed 04/13/21 Page 2 of 3
In the alternative, an unsworn statement, made and signed under penalty of

perjury, may also be submitted.

                                   ORDER

      IT IS, THEREFORE, ORDERED that the parties shall file affidavits

within 14 days of this Order in accordance with the terms of this Order.

Failure of Plaintiff to respond in accordance with this Order will result in the

Court determining on remand that Plaintiff did not timely file a notice of

appeal in this matter.

      IT IS SO ORDERED.
                                   Signed: April 13, 2021




                                         3

        Case 3:19-cv-00039-MR Document 35 Filed 04/13/21 Page 3 of 3
